                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         SCOTT JOHNSON,
                                  10                                                         Case No. 18-cv-05338-RS
                                                        Plaintiff,
                                  11
                                                  v.                                         ORDER EXTENDING DEADLINE TO
                                  12                                                         FILE STIPULATION OF DISMISSAL
Northern District of California
 United States District Court




                                         PACIFIC PYRAMID GROUP, INC.,
                                  13
                                                        Defendant.
                                  14

                                  15          In light of plaintiff Scott Johnson’s Response to the Order to Show Cause, ECF No. 22,

                                  16   and Motion to Appear by Telephone at the Show Cause Hearing, ECF No. 23, the time for the

                                  17   parties to file a stipulation of dismissal is extended to November 1, 2019. This extension reflects

                                  18   the expectation that the parties will indeed reach a final settlement within that time. If the

                                  19   stipulation of dismissal is not filed by that date, the parties are ordered to appear on November 7,

                                  20   2019, at 1:30 p.m. in Courtroom 3, 17th Floor of the San Francisco Courthouse and show

                                  21   cause why the case should not be dismissed.

                                  22

                                  23   IT IS SO ORDERED.

                                  24

                                  25   Dated: October 18, 2019

                                  26                                                     ______________________________________
                                                                                         __
                                                                                          _______________ _____________
                                                                                                                      _________
                                                                                         RICHARD SEEBORG
                                  27                                                     United States District Judge
                                  28
